1.Claims 1-12, 18 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, --film—should be inserted after “resin”.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al in view of Japanese Patent 51-119,760 for reasons of record noting the following.
Applicant has amended claim 1 to recite that the film is curved by “controlling” a difference in pressure between the spaces while controlling the radius of curvature of the film “with the pressure and the elastic force of the film” wherein the film is permitted to curve at “the end of the” opening of the first shaping member and the fixing member.  It is respectfully submitted that these aspects are in fact taught in the operation of Kawaguchi et al or would have been within the skill level of the art.  For instance, Fig. 1 of the primary reference shows a pressure adjusting means 93 that enables a predetermined pressure to be applied to the face of the film to curve it—see paragraph 0054.  Clearly, Kawaguchi et al is controlling the difference in pressure between the two 
3.Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al in view of Japanese Patent 51-119,760 and Crandon for reasons of record as set forth in paragraph 2, supra and the previous action.  
4.Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicant has submitted a declaration and provided arguments as to why the instant claims are allowable over the art as applied.  However, it is respectfully submitted that the declaration is not probative and that the arguments are not persuasive.  While the curving as described in the declaration and noted in instant Example 1 may have been done according to Laplace’s equation, there simply is insufficient language in the claims to differentiate such a process from that shown in the applied art.  While applicant argues at page 10 of the response that points (1) and (2) not a closed system (see instant paragraphs 0124 and 0125, the shaping members “may not be any closed system”) nor does it appear to not be a system of high fluidity.  Clearly, fluids are being introduced and removed from the instant system in the same manner as they are in the applied references so any differences therebetween either are insignificant or have not been set forth in the claims.  Further, it is not clear that points (1) and (2) at page 10 of the response even need to be met.  This appears to be conjecture on the part of the applicant.  At any rate, while there may indeed be differences between the instant method and that disclosed in the references, it is submitted that such differences have not yet been claimed and as such, the instant rejection has been maintained.  Also, applicant suggests that only glass is being shaped in JP -760 and this appears to be in error.  The translation of the Detailed Description clearly teaches a “thermoplastic board” as the object being curved, albeit such a board can be a “glass plate”.  It is submitted that a thermoplastic board would in fact constitute a thermoplastic film, not a glass plate, although the latter can also be shaped.    
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742